


110 HR 5898 IH: To authorize a grant program to help establish and

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5898
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize a grant program to help establish and
		  improve State-administered notification systems to help locate missing
		  individuals with Alzheimer’s disease and other dementia-related illnesses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Silver
			 Alert Grant Program Act of 2008.
		2.PurposesThe purposes of this Act are to—
			(1)create a grant
			 program to encourage the establishment and improvement of State-administered
			 notification systems to help find missing seniors and other individuals with
			 Alzheimer’s disease and other dementia-related illnesses before the missing
			 seniors and other individuals harm themselves or others;
			(2)promote best
			 practices, based on the experiences of existing Silver Alert systems, to guide
			 the establishment of new Silver Alert systems and the improvement of existing
			 Silver Alert systems; and
			(3)increase awareness
			 about the need for coordinated efforts between families, caregivers, local
			 communities, and law enforcement authorities to help locate missing individuals
			 as quickly as possible to increase the chances of safely reuniting the
			 individuals with their families.
			3.Findings; Sense
			 of Congress
			(a)FindingsThe Congress finds as follows:
				(1)According to the
			 National Institute on Aging at the National Institutes of Health, as many as
			 5,000,000 people in the United States may suffer from Alzheimer’s
			 disease.
				(2)The National Institute on Aging reports
			 that, although Alzheimer’s disease usually impacts people age 60 and older,
			 younger people can also be affected, and the risk of developing Alzheimer’s
			 disease increases with age.
				(3)An analysis of
			 data on Alzheimer’s disease in the United States shows that 1 in 8 people over
			 the age of 65 have Alzheimer’s disease, and that every 71 seconds another
			 individual in the United States develops the disease.
				(4)The aging of the
			 members of the baby boomer generation will increase the number of people
			 suffering from Alzheimer’s disease and other dementia-related illnesses in the
			 coming years.
				(5)The Alzheimer’s
			 Association estimates that more than 60 percent of people suffering from
			 Alzheimer’s disease will wander away from their homes or care-giving facilities
			 during their lifetimes.
				(6)Alzheimer’s
			 disease and other dementia-related illnesses leave their victims confused,
			 disoriented, and often unable return to their to homes, families, or
			 care-giving facilities.
				(7)States such as
			 Colorado, Illinois, Michigan, North Carolina, and Texas have established
			 State-administered notification systems, modeled after the highly successful
			 Amber Alert system, to help disseminate relevant information about missing
			 seniors and those with other dementia-related illnesses to law enforcement and
			 other appropriate authorities in an expeditious manner. The experiences of
			 these States have shown that the timely notification and dissemination of
			 appropriate information about missing individuals greatly increases the chances
			 of that the individuals will be located.
				(8)Other States have
			 explored the development of such systems but have faced difficulty creating and
			 implementing such systems due to budget constraints.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)Silver Alert
			 systems—
					(A)should include
			 definitive criteria for issuing Silver Alerts to ensure that the impact of such
			 Alerts is not lessened by overly frequent notifications;
					(B)should not permit a determination of
			 whether to issue a Silver Alert to be based solely on the age of the missing
			 individual;
					(C)should only be used to issue Silver Alerts
			 with respect to individuals who are incapable of making personal care decisions
			 or managing their own personal affairs;
					(D)should only be initiated by a
			 person—
						(i)who
			 has had recent contact with the missing individual with respect to whom a
			 Silver Alert may be issued; and
						(ii)who
			 is a legal guardian, a close family member, a resident of the same household,
			 or a caregiver of the missing individual;
						(E)should protect the privacy, dignity,
			 independence, and autonomy of the individuals with respect to whom Silver
			 Alerts are issued;
					(F)should encourage the training of law
			 enforcement officers and other first responders about the most appropriate
			 methods of locating missing individuals with Alzheimer’s disease and other
			 dementia-related illnesses, determining whether an individual suffers from a
			 dementia-related illness, and the most effective way to communicate with such
			 an individual; and
					(G)should encourage
			 coordination between appropriate State officials administering such systems and
			 local entities administering programs under the Missing Alzheimer’s Disease
			 Patient Alert Program; and
					(2)the Federal
			 Government can play an important role in preventing injuries and loss of life
			 among those with Alzheimer’s disease and other dementia-related illnesses by
			 helping States defray the costs of establishing, implementing, and improving
			 Silver Alert systems.
				4.Silver Alert
			 System grant program
			(a)Grant program
			 authorizedThe Attorney
			 General is authorized to award grants to States to—
				(1)establish and implement a Silver Alert
			 system; or
				(2)make improvements
			 to an existing Silver Alert system.
				(b)Grant period;
			 Minimum award
				(1)Grant
			 periodEach grant under this section shall be awarded for a
			 one-year period, and may be renewed for additional one-year periods as the
			 Attorney General determines to be appropriate.
				(2)Minimum
			 awardEach grant awarded to a
			 State under this section shall be for an amount that is not less than
			 $100,000.
				(c)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Attorney
			 General shall prescribe such regulations as may be necessary to carry out this
			 section, including—
				(1)eligibility and
			 application criteria for States desiring to receive a grant under this section;
			 and
				(2)selection criteria
			 to be used by the Attorney General to select the States that will receive a
			 grant under this section.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,600,000 for each of
			 the fiscal years 2009 through 2013.
			5.Annual report on
			 Silver Alert systemsNot later
			 than one year after the date of enactment of this Act, and annually thereafter,
			 the Attorney General shall prepare and make available to the House of
			 Representatives and the Senate a report related to Silver Alert systems, which
			 shall include—
			(1)a
			 list of States that have established Silver Alert systems;
			(2)for each State
			 that has established such a system—
				(A)the number of
			 Silver Alerts issued;
				(B)the number of
			 individuals located successfully;
				(C)the average period
			 of time between the issuance of a Silver Alert and the location of the
			 individual for whom such Alert was issued;
				(D)the State agency
			 or authority issuing Silver Alerts, and the process by which Silver Alerts are
			 disseminated;
				(E)the cost of
			 establishing and operating such a system;
				(F)the criteria used
			 by the State to determine whether to issue a Silver Alert; and
				(G)the extent to
			 which missing individuals for whom Silver Alerts were issued crossed State
			 lines;
				(3)actions States
			 have taken to protect the privacy and dignity of the individuals for whom
			 Silver Alerts are issued;
			(4)ways that States
			 have facilitated and improved communication about missing individuals between
			 families, caregivers, law enforcement officials, and other authorities;
			 and
			(5)any other
			 information the Attorney General determines to be appropriate.
			6.DefinitionsFor the purposes of this Act:
			(1)Silver Alert
			 systemThe term Silver
			 Alert system means a State-administered notification system to help
			 locate missing individuals with Alzheimer’s disease and other dementia-related
			 illnesses.
			(2)StateThe term State means each of the several
			 States of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
			
